EMPLOYEE NONQUALIFIED STOCK OPTION AGREEMENT
UNDER THE SAIA, INC.
FIRST AMENDED AND RESTATED 2011 OMNIBUS INCENTIVE PLAN

THIS AGREEMENT, made as of February 3, 2015, by and between Saia, Inc., a
Delaware corporation (“Saia”), and Frederick J. Holzgrefe, III (“Optionee”).

WITNESSETH:

WHEREAS, Saia has adopted the Saia, Inc. First Amended and Restated 2011 Omnibus
Incentive Plan (the “Plan”) pursuant to which options for shares of the common
stock of Saia may be granted to employees of Saia and its subsidiaries; and

WHEREAS, Saia, or an entity in which Saia, directly or indirectly, through one
or more intermediaries owns 50% or more of the voting rights or profit interest
of such entity (“Affiliates”) (collectively Saia and Affiliates are hereinafter
called the “Company”) is the employer of Optionee; and

WHEREAS, Saia desires to grant to Optionee certain nonqualified options to
purchase certain shares of its common stock under the terms of the Plan.

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
hereinafter set forth, it is covenanted and agreed as follows:

1. Grant Subject to Plan. This option is granted under and is expressly subject
to all the terms and provisions of the Plan, and the terms of such Plan are
incorporated herein by reference. Optionee hereby acknowledges receipt of a copy
of the Plan and agrees to be bound by all the terms and provisions thereof.
Terms not defined herein shall have the meaning ascribed thereto in the Plan.
The Committee referred to in Section 5 of the Plan (“Committee”) has been
appointed by the Board of Directors, and designated by it, as the Committee to
make grants of options.

2. Grant and Terms of Option. Pursuant to action of the Committee, which action
was taken on February 3, 2015 (“Date of Grant”), Saia grants to Optionee the
option to purchase all or any part of Thirteen Thousand One Hundred Ten (13,110)
shares of the common stock of Saia, of the par value of $0.001 per share
(“Common Stock”), for a period ending on February 3, 2022 (the “Expiration
Date”), at the purchase price of $43.01 per share; provided, however, that the
option granted hereunder shall be, and is hereby, subject to the following:

(a) This option shall become exercisable as to the entire number of shares to
which this option relates commencing on February 3, 2018.

(b) Notwithstanding the foregoing, in the event of a Change in Control (as
defined in the Plan): (i) the outstanding options granted hereunder shall
immediately vest and become exercisable and shall remain outstanding in
accordance with their terms; and (ii) notwithstanding Section 2(b)(i) but after
taking into account the accelerated vesting set forth therein, the Committee
may, in its sole discretion, provide for cancellation of the outstanding options
at the time of the Change in Control in which case a payment of cash, property
or a combination thereof shall be made to the Optionee that is determined by the
Committee in its sole and absolute discretion and that is equivalent in value to
the consideration to be paid per share of Common Stock of Saia in the Change in
Control, less the exercise price per share, and multiplied by the number of
outstanding options hereunder.

(c) In no event may this option or any part thereof be exercised after the
Expiration Date.

(d) The purchase price for the shares subject to this option shall be paid in
full upon the exercise of the option, either (i) in cash, (ii) in the discretion
of the Committee, by the tender to Saia (either actual or by attestation) of
shares of Common Stock already owned by Optionee and registered in his or her
name, having a Fair Market Value equal to the cash purchase price for the option
being exercised, (iii) in the discretion of the Committee, by any combination of
the payment methods specified in clauses (i) and (ii) hereof, or (iv) in the
discretion of the Committee, by means of a net exercise in which the Optionee
shall receive the number of shares of Common Stock equal to the aggregate number
of shares being purchased less the number of shares having a Fair Market Value
equal to the aggregate purchase price of the shares being purchased; provided,
however, payment in full of the purchase price need not accompany the written
notice of exercise provided that the notice of exercise directs that the
certificate or certificates for the shares of Common Stock for which the option
is exercised be delivered to a licensed broker acceptable to Saia as the agent
for the Optionee and, at the time such certificate or certificates are
delivered, the broker tenders to Saia cash (or cash equivalents acceptable to
Saia) equal to the purchase price for the shares of Common Stock purchased
pursuant to the exercise of the option plus the amount (if any) of any
withholding obligations on the part of Saia.

(e) No shares of Common Stock may be tendered in exercise of this option if such
shares were acquired by Optionee through the exercise of an Incentive Stock
Option (within the meaning of Section 422 of the Internal Revenue Code of 1986,
as amended) unless (i) such shares have been held by Optionee for at least one
year, and (ii) at least two years have elapsed since such Incentive Stock Option
was granted.

3. Adjustment for Changes in Capitalization. In the event that the Committee
shall determine that any recapitalization, reorganization, merger,
consolidation, spin-off, combination, repurchase or share exchange, stock split
or stock dividend or other similar corporate transaction or event affects the
shares of Common Stock such that an adjustment is appropriate in order to
prevent dilution or enlargement of the rights of Optionee, then the Committee
shall make such adjustments in the number and kind of shares and in the exercise
price under this option as the Committee shall deem appropriate, and all such
adjustments shall be conclusive.

4. Investment Purpose and Other Restrictions on Transfer. Optionee represents
that, in the event of the exercise by Optionee of the option hereby granted, or
any part thereof, he or she intends to purchase the shares acquired on such
exercise for investment and not with a view to resale or other distribution;
except that Saia, at its election, may waive or release this condition in the
event the shares acquired on exercise of the option are registered under the
Securities Act of 1933, or upon the happening of any other contingency which
Saia shall determine warrants the waiver or release of this condition. Optionee
agrees that the certificates evidencing the shares acquired by him or her on
exercise of all or any part of this option, may bear a restrictive legend, if
appropriate, indicating any restrictions on the transfer thereof, which legend
may be in such form as the Company shall determine to be proper.

5. Non-Transferability. Neither the option hereby granted nor any rights
thereunder or under this Agreement may be assigned, transferred or in any manner
encumbered except by will or the laws of descent and distribution, and any
attempted assignment, transfer, mortgage, pledge or encumbrance except as herein
authorized, shall be void and of no effect. The option may be exercised during
Optionee’s lifetime only by Optionee or his or her guardian or legal
representative.

6. Termination of Employment. In the event of the termination of employment of
Optionee for Cause, the determination of which shall be made in the sole
discretion of the Committee, the option granted may no longer be exercised on or
after the date of such termination. If the Optionee’s employment is terminated
other than for Cause, death, Total Disability (as defined in the Plan) or
Retirement (as defined below), the determination of which shall be made in the
sole discretion of the Committee, to the extent it was eligible for exercise at
the date of such termination of employment, an option may be exercised until the
earlier of (i) ninety (90) days after such termination, or (ii) the Expiration
Date. If the Optionee’s employment is terminated by the Optionee’s Retirement,
then the Committee shall have the discretion to cancel or vest any unvested
options then outstanding, and, to the extent it was or became eligible for
exercise at the date of such Retirement from employment, an option may be
exercised until the earlier of (i) one hundred eighty (180) days after such
Retirement, or (ii) the Expiration Date. For purposes of this Agreement
“Retirement” shall mean the voluntary termination of employment by Optionee by
reason of retirement at or after age 55. The determination of whether a
particular termination of employment qualifies as Retirement shall be made in
the sole discretion of the Committee.

7. Death or Total Disability of Optionee. In the event of the termination of the
Optionee’s employment by reason of the death or Total Disability of Optionee
during the term of this Agreement and while he or she is employed by the
Company, this option shall become fully vested (if not already fully vested) and
may be exercised by the Optionee, a legatee or legatees of Optionee under his or
her last will, or by his or her personal representatives or distributees, at any
time until the earlier of (i) one hundred eighty (180) days from Optionee’s
death or Total Disability or (ii) the Expiration Date.

8. Shares Issued on Exercise of Option. It is the intention of Saia that on any
exercise of this option it will transfer to Optionee shares of its authorized
but unissued stock or transfer treasury shares, or utilize any combination of
treasury shares and authorized but unissued shares, to satisfy its obligations
to deliver shares on any exercise hereof.

9. Committee Administration. This option has been granted pursuant to a
determination made by the Committee, and such Committee or any successor or
substitute committee authorized by the Board of Directors or the Board of
Directors itself, subject to the express terms of this option, shall have
plenary authority to interpret any provision of this option and to make any
determinations necessary or advisable for the administration of this option and
the exercise of the rights herein granted, and may waive or amend any provisions
hereof in any manner not adversely affecting the rights granted to Optionee by
the express terms hereof; provided, however, subject to Section 3 hereof, in no
event may the exercise price of this option be decreased.

10. Option Not an Incentive Stock Option. It is intended that this option shall
not be treated as an incentive stock option under Section 422 of the Internal
Revenue Code of 1986, as amended.

11. Restrictive Covenants.

(a) Customer Confidences and Confidential Information.

(i) Customer Confidences. The customers of the Company expect that the Company
will hold all business-related matters, including the fact that they are doing
business with the Company and the specific matters on which they are doing
business, in the strictest confidence (“Customer Confidences”). The term
Customer Confidences will not, however, include information which (A) is or
becomes publicly available, other than as a result of a breach by Optionee of
this Agreement or any restrictive covenants (including confidentiality,
non-competition and non-solicitation) relating to the Company, or (B) is or
becomes available to Optionee on a non-confidential basis from a source other
than the Company or the Company’s representatives and outside of the course of
such Optionee’s employment with the Company.

(ii) Confidential Information. Optionee also acknowledges that, during the
course of his employment, Optionee will have access to data and information
relating to the business of the Company (whether constituting a trade secret or
not) which is or has been disclosed to the Optionee or of which the Optionee
became aware as a consequence of or through Optionee’s relationship with the
Company and which has value to the Company and is not generally known to the
Company’s competitors (“Confidential Information”). Such Confidential
Information includes both written information and information not reduced to
writing, and by way of example only: (A) the identity of the Company’s customers
and prospective customers, including names, addresses and phone numbers, the
characteristics, preferences and strategies of those customers, the types of
services provided to and ordered by those customers; (B) the Company’s internal
corporate policies related to those services, price lists, pricing information,
fee arrangements, profit factors, quality programs, annual budgets, long-term
business plans, marketing plans and methods, contracts and bids, personnel and
the terms of dealings with customers; (C) financial and sales information,
including the Company’s financial condition and performance; (D) information
relating to inventions, discoveries and formulas, records, research and
development data, trade secrets, processes, other methods of doing business,
forecasts and business and marketing plans of the Company; (E) stockholder
information; and (F) all Company Intellectual Property (as hereinafter defined).
Confidential Information shall not include any data or information, even if
otherwise set forth above as an example, which has been voluntarily disclosed to
the public by the Company (except where such disclosure has been made by
Optionee without authorization) or that has been independently developed and
disclosed by others, or otherwise entered the public domain through lawful
means.

(iii) Restriction on Use of Customer Confidences and Confidential Information.
Optionee agrees that, both during and after Optionee’s employment with the
Company, Optionee will not directly or indirectly (A) use any Customer
Confidences or Confidential Information, other than in furtherance of the
business of the Company, or (B) disclose any Customer Confidences or
Confidential Information, other than disclosure (1) to a director, officer,
employee, attorney or agent of the Company who, in Optionee’s reasonable good
faith judgment, has a need to know the Customer Confidences, Confidential
Information or information derived therefrom or (2) as required by law, rule,
regulation, court order, or any governmental, judicial or regulatory process,
provided that in any event described in the preceding clause (2), (I) Optionee
shall promptly notify the Company as is practicable and not prohibited by law,
and consult with and reasonably assist the Company, at the Company’s sole
expense, in seeking a protective order or request for another appropriate
remedy, (II) in the event that such protective order or remedy is not obtained,
or if the Company waives compliance with the terms of the preceding clause (I),
Optionee shall disclose only that portion of the Customer Confidences or
Confidential Information that, on the advice of Optionee’s legal counsel, is
legally required to be disclosed and shall exercise reasonable efforts to assure
that confidential treatment shall be accorded to such Customer Confidences or
Confidential Information by the receiving person or entity and (III) to the
extent practicable and permitted by applicable law, the Company shall be given
an opportunity to review the Customer Confidences or Confidential Information
prior to disclosure thereof.

(iv) Ownership of Customer Confidences and Confidential Information. Optionee
acknowledges that any documents received or created by Optionee during the
course of Optionee’s employment by the Company that contain or pertain to
Customer Confidences or Confidential Information are and will remain the sole
property of the Company. Such documents include, without limitation, files,
memoranda, correspondence, reports, customer records, contact lists and
compilations of information, however such information may be recorded and
whether on hard copy or by electronic or computer means. Optionee agrees to
return all such documents (including all copies) promptly upon the termination
of Optionee’s employment and agrees that, during and after Optionee’s
employment, Optionee will not, without the written consent of an officer of the
Company, disclose those documents to anyone outside the Company organization or
use those documents for any purpose other than as expressly provided herein.

(b) Intellectual Property.

(i) Optionee agrees to disclose promptly to the Company all ideas, inventions,
discoveries, improvements, designs, formulae, processes, production methods and
technological innovations (which, together with all intellectual property rights
that might be available therein including, without limitation, patents,
copyrights and trade secrets, shall hereinafter be referred to as “Intellectual
Property”), whether or not patentable, which Optionee has conceived or made or
may hereafter conceive or make, alone or with others, in connection with
Optionee’s employment by the Company either prior to or after the date of this
Agreement, whether or not during working hours, and which (A) relate
specifically to the business of the Company; (B) are based on or derived from
Optionee’s knowledge of the actual or planned business activities of the
Company; or (C) are developed using existing Intellectual Property belonging to
the Company (collectively, “Company Intellectual Property”).

(ii) Optionee agrees to assign, and does hereby assign, to the Company (and to
bind Optionee’s heirs, executors and administrators, to assign to the Company)
all Company Intellectual Property, regardless of when such Company Intellectual
Property was created.

(iii) Without further compensation but at the Company’s expense, Optionee agrees
to give all testimony and execute all patent applications, rights of priority,
assignments and other documents, and in general do all lawful things reasonably
requested of Optionee by the Company to enable the Company to obtain, maintain
and enforce its rights to such Company Intellectual Property.

(iv) All of Optionee’s work product during Optionee’s employment by Company or
during Optionee’s involvement or relationship with the Company and all parts
thereof shall be “work made for hire” for the Company within the meaning of the
United States Copyright Act of 1976, as amended from time to time, and for all
other purposes, and Optionee hereby quitclaims and assigns to the Company any
and all other rights Optionee may have or acquire therein. Accordingly, all
right, title and interest in any and all materials, or other property,
including, without limitation, trademarks, service marks and related rights,
whether or not copyrightable, created, developed, adapted, formulated or
improved by Optionee (whether alone or in conjunction with any other person or
employee), constituting Company Intellectual Property shall be owned exclusively
by the Company. Optionee will not have or claim to have under this Agreement, or
otherwise, any right, title or interest of any kind or nature whatsoever in any
Company Intellectual Property.

(c) Non-competition.

(i) Optionee agrees that, during the period commencing on the Date of Grant and
for a period of two (2) years after the date the Optionee ceases to be employed
by the Company (the “Covenant Period”), Optionee shall not within the Area, for
a competing entity engaged in any Protected Business (as defined below), either
directly or indirectly, undertake to perform the duties and responsibilities
substantially similar to those Optionee conducted, offered or provided for the
Company during the last twenty-four (24) months of Optionee’s employment with
the Company (or such shorter period of time that Optionee may have been
employed) or, directly or indirectly, own an equity interest in a business
engaged in any Protected Business; provided, however, that nothing herein shall
prohibit Optionee from being an owner of not more than 1.9% of the outstanding
equity interests in any entity which has equity securities listed on a national
stock exchange or other public market.

(ii) For purposes of this Agreement, a “Protected Business” is any business for
the provision of regional, interregional and/or national less-than-truckload
services.

(iii) For purposes of this Agreement, “Area” means entire United States of
America.

(d) Customer Non-Solicitation. Optionee agrees that, during the period
commencing on the Date of Grant and for a period of two (2) years after the date
the Optionee ceases to be employed by the Company
(the “Non-Solicitation Period”), Optionee shall not, directly or indirectly, on
behalf of any competing entity, solicit or attempt to solicit any customer or
actively sought prospective customer of the Company, with whom the Optionee had
Material Contact during Optionee’s employment with the Company, for purposes of
providing products or services that are competitive with those offered by the
Company. For purposes of this Agreement, “Material Contact” means the contact
between Optionee and each customer or potential customer: (a) with whom or which
Optionee dealt on behalf of the Company; (b) whose dealings with the Company
were coordinated or supervised by Optionee; (c) about whom Optionee obtained
confidential information in the ordinary course of business as a result of
Optionee’s association with the Company; or (d) who receives products or
services authorized by the Company, the sale or provision of which results or
resulted in compensation, commissions, or earnings for Optionee within two (2)
years prior to the date of the Optionee’s termination.

(e) Optionee Non-Solicitation/Non-Hire. Optionee agrees that, during the
Non-Solicitation Period, Optionee shall not, within the Area, directly or
indirectly, (i) except in the good faith performance of Optionee’s duties to the
Company, induce or attempt to induce any employee or independent contractor
(related to the business of the Company) of the Company to leave the Company, or
in any way interfere with the relationship between the Company, on the one hand,
and any employee or independent contractor thereof, on the other hand, or
(ii) hire any person who was an employee or independent contractor of the
Company. The foregoing shall not prohibit general advertising not specifically
targeted at employees or independent contractors of the Company, provided that
the preceding clause shall not permit Optionee to take any action that would
violate or conflict with the covenants and agreements set forth in this
Agreement or any other agreement with the Company and shall in no way limit or
affect Optionee’s obligations under such covenants and agreements.

12. Enforcement.

(a) Optionee understands that the execution of this Agreement is conditioned on
Optionee’s acceptance of the restrictions contained in Section 11. Optionee
acknowledges that the restrictions contained in Section 11 are fair, reasonable
and necessary for the protection of the legitimate business interests of the
Company and that the Company will suffer irreparable harm in the event of an
actual or threatened breach of any such provision by Optionee.

(b) In the event of a breach of any of the covenants contained in Section 11,
subject to the Company’s discretion to waive such enforcement provision:

(i) All of Optionee’s options for the purchase of Common Stock granted
hereunder, whether vested or unvested, shall be cancelled and forfeited; and

(ii) Optionee consents and agrees that the Company may seek the entry of a
restraining order, preliminary injunction or other court order to enforce such
provisions and expressly waives any bond or security that might otherwise be
required in connection with such relief.

(c) Optionee also agrees that such remedies shall be in addition and without
prejudice to any claim for monetary damages which the Company might elect to
assert. Optionee agrees that the terms of Section 11 are in addition to, and not
in limitation of, and in no way supersede or replace any other restrictive
covenants agreed to by Optionee with respect to the Company. The provisions of
this Agreement do not in any way limit or abridge any rights of the Company
under the law of unfair competition, trade secret, copyright, patent, trademark
or any other applicable law(s), all of which are in addition to and cumulative
of the Company’s rights under this Agreement.

13. No Contract of Employment. Nothing contained in this Agreement shall be
considered or construed as creating a contract of employment for any specified
period of time.

14. Severability. If any provision of this Agreement or the application of any
such provision to any party or circumstances shall be determined by any court of
competent jurisdiction to be invalid or unenforceable to any extent, the
remainder of this Agreement, or the application of such provision to such person
or circumstances other than those to which it is so determined to be invalid or
unenforceable, shall not be affected thereby, and each provision hereof shall be
enforced to the fullest extent permitted by law. If the final judgment of a
court of competent jurisdiction declares that any provision of this Agreement,
including, without limitation, any provision of Section 11 hereof, is invalid or
unenforceable, the parties hereto agree that the court making the determination
of invalidity or unenforceability shall have the power, and is hereby directed,
to modify or reduce the scope, duration or area of the provision, to delete
specific words or phrases and to replace any invalid or unenforceable provision
with a provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable provision, and this
Agreement shall be enforced as so modified.

15. Non-Waiver of Rights. The Company’s failure to enforce at any time any of
the provisions of this Agreement or to require at any time performance by
Optionee of any of the provisions hereof shall in no way be construed to be a
waiver of such provisions or to affect either the validity of this Agreement, or
any part hereof, or the right of the Company thereafter to enforce each and
every provision in accordance with the terms of this Agreement.

16. Entire Agreement; Amendments. Except as provided in the Plan and as
otherwise expressly set forth herein, no modification, amendment or waiver of
any of the provisions of this Agreement shall be effective unless in writing
specifically referring hereto, and signed by the parties hereto. This Agreement,
except as set forth in Section 11 and Section 12 above or as this Agreement may
conflict with an Executive Severance Agreement between Optionee and Saia (if
any), supersedes all prior agreements and understandings between Optionee and
Saia to the extent that any such agreements or understandings conflict with the
terms of this Agreement.

17. Assignment. This Agreement shall be freely assignable by Saia to and shall
inure to the benefit of, and be binding upon, Saia, its successors and assigns
and/or any other entity which shall succeed to the business presently being
conducted by Saia.

18. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without regard to the
principles of conflicts of law which might otherwise apply. The parties hereto
irrevocably submit to the jurisdiction of the Delaware Court of Chancery (or, if
such court declines to accept jurisdiction, any state or federal court sitting
in or for New Castle County, Delaware) with respect to any dispute arising out
of or relating to this Agreement, and each party irrevocably agrees that all
claims in respect of such dispute or proceeding shall be heard and determined in
such courts. The parties hereto hereby irrevocably waive, to the fullest extent
permitted by law, any objection which they may now or hereafter have to the
venue of any dispute arising out of or relating to this Agreement brought in
such court or any defense of inconvenient forum for the maintenance of such
dispute or proceeding. Each party hereto agrees that a judgment in any such
dispute may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law. Each party hereto hereby irrevocably and
unconditionally waives, to the fullest extent permitted by law, any right it may
have to a trial by jury in respect of any litigation as between the parties
directly or indirectly arising out of, under or in connection with this
Agreement or the transactions contemplated hereby or disputes relating hereto.
Each of the parties hereto (a) certifies that no representative, agent or
attorney of the other party has represented, expressly or otherwise, that such
other party would not, in the event of litigation, seek to enforce the foregoing
waivers and (b) acknowledges that it and the other parties have been induced to
enter into this Agreement by, among other things, the mutual waivers and
certifications contained in this Section 18.

19. Stock Ownership Guidelines. Optionee acknowledges that the Board of
Directors of Saia has adopted Stock Ownership Guidelines applicable to certain
officers of Saia and such Guidelines may be modified or amended in whole or in
part at any time.

20. Survival. The provisions of Sections 11, 12, 13, 14, 15, 16, 17, 18, 20, 21,
22, 23, 24 and 25 as well as any other provision that must survive in order to
give proper effect to its intent, shall survive the Expiration Date or earlier
termination of this Agreement for the period specified in the applicable
provision or, if no period is specified, indefinitely.

21. Forfeiture. Optionee acknowledges and agrees that the options granted
hereunder are subject to the terms of a forfeiture or clawback policy adopted by
the Board of Directors and is subject to any additional obligations as may be
required by law, including without limitation, Section 304 of the Sarbanes-Oxley
Act of 2002. Optionee further acknowledges and agrees that the Board may amend
or modify such policy at any time or may adopt a new policy replacing or
supplementing such policy and that any such policy or policies shall be binding
on Optionee and the options granted hereunder.

22. Tax Withholding. Optionee shall pay, or make arrangements acceptable to the
Company for the payment of, any and all federal, state, and local tax
withholding that in the opinion of the Company is required by law. For the
avoidance of doubt, the Optionee shall be entitled to satisfy any tax
withholding obligations hereunder through an election to have shares of common
stock of Saia withheld from any payments under this Agreement. Unless Optionee
satisfies any such tax withholding obligation by paying the amount in cash, by
check, stock withholding, or by other arrangements acceptable to Saia, Saia
shall withhold a portion of the stock payable upon an exercise equal to the tax
withholding obligation. Any share withholding pursuant to this Section 22 is
intended to be exempt from Section 16(b) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), pursuant to Rule 16b-3(e) under the Exchange
Act.

23. No Defense. The existence of any claim, demand, action or cause of action of
Optionee against the Company, whether or not based upon this Agreement, will not
constitute a defense to the enforcement by the Company of any covenant or
agreement of Optionee contained in Section 11 herein.

24. Savings Clause. This Agreement is intended to comply with the provisions of
Internal Revenue Code Section 409A and the regulations and guidance promulgated
thereunder (“Section 409A”). If any compensation or benefits provided by this
Agreement may result in adverse consequences under Section 409A to the Optionee,
the Company shall, in consultation with the affected Optionee, make reasonable
efforts to modify the Agreement in the least restrictive manner necessary in
order to exclude such compensation from the definition of “deferred
compensation” within the meaning of Section 409A or in order to comply with the
provisions of Section 409A (including, if applicable, the six month delay period
described therein), other applicable provision(s) of the Internal Revenue Code
and/or any rules, regulations or other regulatory guidance issued under such
statutory provisions and without any diminution in the value of the payments to
the Optionee. In the event, any amount to be paid hereunder would otherwise be
due and payable to Optionee during the six month delay period under
Section 409A, such amount shall, to the extent necessary to avoid adverse tax
consequences under Section 409A, be paid to Optionee in a lump sum cash amount,
with no interest, on the first day of the seventh month immediately following
the date on which the Optionee terminated employment. For purposes of
Section 409A, the right to a series of installment payments hereunder shall be
treated as a right to a series of separate payments.

25. Notification of New Employer. In the event that Optionee is no longer an
employee of the Company, Optionee consents to notification by the Company to
Optionee’s new employer or its agents regarding Optionee’s rights and
obligations under this Agreement.

[Remainder of Page Intentionally Left Blank]

IN WITNESS WHEREOF, Saia has caused this Agreement to be executed on its behalf
by the undersigned officer pursuant to due authorization, and Optionee has
signed this Agreement to evidence his or her acceptance of the option herein
granted and of the terms hereof, all as of the date hereof.

SAIA, INC.

By

Richard D. O’Dell
President and Chief Executive Officer

ATTEST:

Stephanie R. Maschmeier
Controller

Frederick J. Holzgrefe, III, Optionee

